 Case 2:20-cv-00283-JRG Document 64-4 Filed 06/03/21 Page 1 of 1 PageID #: 1594




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

JAPAN DISPLAY INC. and PANASONIC                  §
LIQUID CRYSTAL DISPLAY CO., LTD.,                 §
                                                  §
                  Plaintiffs,                     §
                                                  §   CIVIL ACTION NO. 2:20-cv-00283-JRG
                         v.                       §   (Lead Case)
                                                  §   CIVIL ACTION NO. 2:20-cv-00284-JRG
TIANMA MICROELECTRONICS CO.                       §   CIVIL ACTION NO. 2:20-cv-00285-JRG
LTD.,                                             §   (Consolidated)
                                                  §   JURY TRIAL DEMANDED
                  Defendant.                      §

                 [PROPOSED] ORDER GRANTING DEFENDANT’S
                 MOTION TO COMPEL PLAINTIFFS TO PRODUCE
            RELEVANT INFORMATION IN PLAINTIFFS’ SOLE POSSESSION

         The Court, having considered Defendant Tianma Microelectronics Co. Ltd.’s Motion to

  Compel Plaintiffs to Produce Relevant Information in Plaintiffs’ Sole Possession, Plaintiffs

  Japan Display Inc. and Panasonic Liquid Crystal Display Co., Ltd.’s response, and other

  briefing submitted by the parties, finds that Defendant’s Motion should be and hereby is

  GRANTED.

         IT IS ORDERED that Plaintiffs shall, by June 18, 2021, produce (i) information and

  documents relating to Plaintiffs’ products made, offered for sale, or sold before the application

  dates of the asserted patents; and (ii) information and documents relating to Plaintiffs’ reasonable

  royalty contentions.



                                                RODNEY GILSTRAP
                                                UNITED STATES DISTRICT JUDGE
